DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed on December 15, 2021 have been fully considered.  The amendments are sufficient to overcome the 35 USC 102 rejection which is withdrawn.
3.	A new ground of rejection under 35 USC 112 has been necessitated by the claim amendments, Section 5.
4.	Pursuant MPEP 803.02 the search and examination was extended.  Applicants
have, in response to a rejection of the Markush claims, overcome the rejection by
amending the claims to exclude the species anticipated by the prior art.  The amended Markush claims were examined again to the extent necessary to determine patentability.  Prior art was found that anticipates the amended Markush claims. Therefore, the claims were rejected and nonelected species held withdrawn from further consideration.  Applicants will be entitled to rejoinder and examination of further species when the outstanding grounds of rejection are overcome.  The claims were further searched to the full scope of claims 34, 39, 48 and the nonelected species shown below, Section 6.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 27-36 and 48 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicants have added the limitation of:

    PNG
    media_image1.png
    53
    598
    media_image1.png
    Greyscale
.  The original disclosure does not delineate a subgenus as delineated by the proviso above.  Neither this limitation nor compounds which fulfill the subgenus afforded by the limitation are present in the original specification or claims.  As such, this amendment adds new matter.  Appropriate correction is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 27-33, 35 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 1319122-09-2 (
    PNG
    media_image2.png
    152
    412
    media_image2.png
    Greyscale
).  The reference has a date of August 14, 2011 which antedates the instant claims having a national stage entry date of December 13, 2017 and priority claim to provisional application dated December 13, 2016.  The product corresponds to the instant claims in the following manner:  L1=NH-C2 alkyl-NHCO-; R5=substituted phenyl; R1=R4=R6=R7=H; L2=bond; R2=R3=OMe.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626